Mr. Justice Sutton
delivered the opinion of the Court.
This action is a compainion case to Solliday v. District Court, No. 18,148, decided this day. Reference is made to that case for the history of the litigation and the reason for this writ of error. We have held in No. 18,148 that the Rule to Show Cause there involved should be made absolute and a writ of prohibition issued to the District Court thereon. That proceeding is a determination of the issues, in this action. Accordingly this writ of error is dismissed.